Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00040-CV

                          TEMPLETON MORTGAGE CORPORATION,
                                      Appellant

                                                   v.

                                       Michael MIDDLETON,
                                              Appellee

                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 10-422
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 6, 2015

DISMISSED FOR LACK OF JURISDICTION

           The clerk’s record in this appeal has been filed. It reflects that in the underlying cause

number, Trial Court Cause No. 10-422, Michael Middleton, as reflected in his second amended

petition, sued Templeton Mortgage Corporation and Enos Hampton, as Independent Executor of

the Estate of Betty G. Robinson. Gary M. Poenisch then filed a petition in intervention.

           On October 15, 2014, the trial court signed a default judgment as to Templeton Mortgage

Corporation. That same day, the trial court also signed a default judgment in favor of Intervenor

Gary M. Poenisch against Templeton Mortgage Corporation and severed Poenisch’s claims against
                                                                                            04-15-00040-CV


Templeton Mortgage Corporation into a separate cause, Trial Court Cause No. 10-422A.

Templeton Mortgage Corporation then filed notices of appeal in both Trial Court Cause No. 10-

422 and Trial Court Cause No. 10-422A. 1 The appeal relating to Trial Court Cause No. 10-422

was assigned this Appeal No., 04-15-00040-CV. The appeal relating to Trial Court Cause No. 10-

422A was assigned Appeal No. 04-15-00041-CV.

        With regard to this Appeal No. 04-15-00040-CV, the clerk’s record does not reflect that a

final judgment has been signed by the trial court disposing of all claims and parties. It therefore

appears that we have no jurisdiction over this appeal. We therefore ordered Appellant Templeton

Mortgage Corporation to show cause in writing within fifteen days why this appeal should not be

dismissed for lack of jurisdiction. Appellant did not file a response. We therefore dismiss this

appeal for lack of jurisdiction.


                                                     PER CURIAM




1
 The companion appeal, No. 04-15-00041-CV, concerns Templeton Mortgage Corporation’s appeal from Trial Court
Cause No. 10-422A of the default judgment signed in favor of Gary Poenisch.

                                                    -2-